Citation Nr: 1230384	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1978 to October 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In December 2009, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a bilateral hip disorder in order for the AMC to adjudicate the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also directed the AMC to provide the Veteran with an updated notice letter.  If, after he received this notice letter, the Veteran identified any additional pertinent evidence, the Board directed the AMC to undertake all reasonable efforts to obtain such evidence.  The Board then directed to the AMC to incorporate any newly obtained evidence into the adjudication of the Veteran's claim.  Notice of the Board's December 2009 decision and remand was sent to the Veteran's address of record. 

In January 2010, the AMC issued the Veteran an updated notice letter, but failed to use his address of record.  While the AMC used the correct street name and number, city, state, and zip code, the AMC used the wrong unit number.  By February 2011, the AMC had understandably not received a response from the Veteran.  The AMC then denied the Veteran's claim because he did not respond to the January 2011 notice.  The AMC issued the Veteran a copy of the February 2011 supplemental statement of the case, but used the same incorrect mailing address.  The February 2011 supplemental statement of the case was returned to the AMC as undeliverable.  The AMC then remitted the Veteran's claim to the Board for further appellate review.  

It was clear that the Veteran did not receive the January 2011 notice letter or the February 2011 supplemental statement of the case because the AMC used an incorrect mailing address.  Further, in the December 2009 remand, the Board directed the AMC to adjudicate the Veteran's claim based on the merits, to include any additional evidence that was submitted or identified by the Veteran after he had received the updated notice letter.  The AMC erroneously interpreted the Board's directive as one to re-adjudicate the Veteran's claim only if the Veteran identified additional pertinent evidence in support of his claim.  Although the AMC issued a supplemental statement of the case, no merits-based adjudication was undertaken therein.  The AMC simply denied the claim because the Veteran did not respond to the January 2011 notice letter, which was sent to the wrong mailing address. 

Consequently, in May 2011, the Board found that the AMC did not substantially comply with the directives of the Board's December 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  The AMC failed to provide the Veteran an updated notice letter by using the wrong mailing address, and failed to readjudicate the Veteran's claim based on the merits.  Accordingly, the Board remanded the Veteran's claim in order for the AMC to undertake corrective action.

In June 2011, the AMC sent the Veteran an updated notice letter, but used the same incorrect mailing address.  The AMC then issued a supplemental statement of the case in March 2012, wherein it held that, having not received additional evidence in support of the Veteran's claim, the denial of his claim was confirmed and continued.  No merits-based adjudication was undertaken.  The AMC sent the Veteran a copy of the March 2012 supplemental statement of the case, but again used the same incorrect mailing address.  The AMC then remitted the claim to the Board for further appellate review.

Despite the fact that the AMC used an incorrect mailing address to send the June 2011 updated notice letter, the Veteran somehow received it, as was evidenced by his return of the Notice Response Form, which was dated by the Veteran in July 2011.  In addition to the Notice Response Form, the Veteran submitted a January 2007 letter from the Social Security Administration (SSA) wherein a fully favorable decision as to disability benefits was rendered, based in part on a hip disorder.  The Notice Response Form and the Social Security Administration letter were time-stamped as received by the AMC in August 2011.  

After the AMC issued the March 2012 supplemental statement of the case, and after the Veteran's claim was remitted to the Board for further appellate review, the Veteran submitted additional evidence in support of his claim and an April 2012 waiver of AMC review.  38 C.F.R. § 20.1304 (2011).

In the May 2011 remand, the Board specifically directed the AMC to issue the Veteran an updated notice letter to his correct mailing address.  Further, in the May 2011 remand, the Board specifically directed the AMC to adjudicate the Veteran's claim on the merits, regardless of whether he submitted additional evidence in support of his claim.  Despite these straightforward directives, the AMC demonstrated its inability or unwillingness to comply, not by again sending an updated notice letter using an incorrect mailing address, but by sending the updated notice letter using the same incorrect mailing address.  Moreover, in the March 2012 supplemental statement of the case, the AMC failed to undertake a merits-based analysis of the Veteran's claim, and simply confirmed and continued the previous denial because the Veteran did not submit any additional evidence in support of his claim.  This stands in direct contravention to the Board's May 2011 directive.

Additionally, the AMC erroneously held in the March 2012 supplemental statement of the case that the Veteran did not submit any additional evidence in support of his claim.  As discussed above, the AMC received additional evidence in the form of a January 2007 SSA award letter, time-stamped as received by AMC in August 2011.  This letter was not listed as evidence considered in the March 2012 supplemental statement of the case.

Based on the above, the Board finds that the AMC has not complied with the December 2009 and May 2011 Board remands.  As such, yet another remand is required in order to provide the AMC the opportunity to correctly and expeditiously execute the Board's directives.  The Board would like to remind the AMC that compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  The Board further finds that a remand is also warranted for additional development.

In correspondence associated with the claims file since the May 2011 Board remand, it appears as though the Veteran's mailing address has changed.  Consequently, the AMC must send the Veteran an updated notice letter to the mailing address as it appears on a July 25, 2011 letter from the Veteran's representative to the AMC.  Therein, the RO must request the Veteran to submit or identify relevant, supportive evidence that is not already associated with his claims file.

The Veteran is reminded that, in the normal course of events, it is his burden to keep VA apprised of his current mailing address.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Although the Veteran submitted the January 2007 award letter from SSA, the supportive evidence was not similarly submitted.  There was no indication in the record that the AMC requested the Veteran's records from SSA.  Generally, when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain all documentation, including treatment reports, associated with the Veteran's application for SSA disability benefits.

Then, the RO must undertake a merits-based re-adjudication of the Veteran's claim, to include, but in no circumstance be limited to, consideration of all the evidence received since the December 2009 Board remand.

Accordingly, the case is remanded for the following action:

1.  Using the Veteran's correct mailing address, the RO must issue notice to the Veteran compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim. 

The RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim for SSA disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  After completing the above actions, and any other indicated development, the AMC must undertake a merits-based re-adjudication of the Veteran's claim, regardless of whether the Veteran submits or identifies additional evidence in support of his claim (i.e., even if the Veteran does not submit any additional evidence, the AMC must not simply confirm and continue the denial; the merits of the claim must be re-adjudicated.).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran (using his correct mailing address) and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

